             Case 1:18-cv-11155-DAB Document 17 Filed 12/20/18 Page 1 of 1



                                      ---=--
Q,AO I54 ( I'0r03) Sub6dhrion ofAttomey


                                          Umrsp Srams DtsrRIcr CotiRT
                         SOUTHERN                              District of                                   NEWYORK


                    SABNIEKRAUT                                             CONSENT ORI}ER GRAI{TING
                                              Plaintiff(s),                 SUBSTITUTION OF ATTORNEY
                              v.
     WAFRA lNC., and FRANCIS P. LIVELY,                                     cAsE      NUMBE*           1:18+v-1115$DAB
                                            Defendant (s),

          Notice ishereby giventhaf subjectto approval by dre             court       Sabine Kraut                                     substitutes
                                                                                                       (Party(s)Namc)
                                                                                                  -
 Marfta M. McBna!rcr                                                        . State   BarNo.      2850881                 as counsel   ofrecord in
                             (Namc of Ncrv A6omcv)


place   of      Milton L. Wllhrns, Adam P. Cohen, andAvni P.            Hd    of Walden     Macit& Haran LLP
                                                          {Namc of AEomcy ls) Withdrawing Appatance)



Contact information for new counsel is as follows:

             FirmName:                McBrayer Law

          Address:                    244 Frffr Avenue l*25i1 NY TIY 10001

          Telephone;                  (646) 9314750                                   Facsimile

          FMail (Optional):           marlha@mcbrayerlawoff ce.com


I consem to the above substitution.
Dde:                 lZl t'iit,; r?
I consent to beine:1 suhsituted.
                         l^
                    :ii\,.
Date:
                                                                                                      (Signatu! of FqmcrA{omcy (s))


I consent to the above substiartion.




The substitution of attomey is hereby approved and so ORDERED.



                                                                                                                  Judge



[Note: A ssparate consent order ofssbstitntion rnust be filed by each new attorney n{shing to enter
                                                                                                    ttr appearancal
